DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 16-22 are pending. Claims 13-15 and 23 have been canceled.
The foreign priority document JP 2019-202291 filed on November 07, 2019 has been received and it is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2018/0004087) in view of Fujiwara et al. (US 2018/0088464).
With regard to claim 1, Hatakeyama et al. teach the resist composition of Example 1, said composition comprising Polymer 1, PAG1 and a mixture of propylene glycol monomethyl ether acetate (PGMEA) and cyclohexanone (CyH) (par.0123 and Example 1 in Table 1, par.0128).
Propylene glycol monomethyl ether acetate (PGMEA) and cyclohexanone (CyH) are organic solvents.
Polymer 1 is represented by the formula:

    PNG
    media_image1.png
    125
    147
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    167
    125
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    161
    153
    media_image3.png
    Greyscale
(par.0115), and it meets the limitations of a resin (A) in claim 1, wherein:
-the first repeating unit of the Polymer 1 is a repeating unit (i) having an acid labile group and being represented by the formula (a1), wherein R1 is a methyl group, and X is a 1-ethylcylopentyl acid labile group; and
-the second repeating unit is a repeating unit (ii) having an aromatic substituent.
PAG-1 is represented by the formula:

    PNG
    media_image4.png
    204
    386
    media_image4.png
    Greyscale
(par.0135).
PAG-1 meets the limitations of claim 1 for “a photoacid generator that consists of a photoacid generator of formula (B-1) wherein n=1, B1 and B2 are hydrogen atoms, m=0, W1 is a cyclic divalent hydrocarbon group with 7 atoms and having oxygen atoms, W2 is a monovalent cyclic groups with 10 carbon atoms having no heteroatoms, and M+ is a cation (b1) of formula: 
    PNG
    media_image5.png
    100
    117
    media_image5.png
    Greyscale
.
Hatakeyama et al. fuether teach that a surfactant may be added to the resist composition (par.0096), but fail to teach that the resist composition comprises a fluorine-containing resin (D).
Fujiwara et al. teach a resist composition comprising a base resin (B), an organic solvent (C), an acid generator (D), and a surfactant (F)(par.0086-0091).
The base resin (B) is a polymer comprising recurring units of formulas (a) and (b), wherein the recurring units of formula (a) include an acid labile group XA (par.0096), and the recurring units of formula (b) may comprise aromatic substituents (see par.0102).
Fujiwara et al. further teach that the surfactant (F) may be a polymeric surfactant comprising a repeating unit of formula: 
    PNG
    media_image6.png
    139
    103
    media_image6.png
    Greyscale
 wherein Re1 may be hydrogen or methyl, Re2 is in each independently hydrogen or a straight, branched or cyclic C1-10 alkyl or fluoroalkyl group (par.0173-0174), and Le may be –C(=O)-O- (par.0177).
The resist compositions of Hatakeyama et al. and Fujiwara et al. are both positive-acting resist compositions.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the polymeric surfactant of Fujiwara et al. in the resist composition of Hatakeyama et al.
	A polymeric surfactant comprising the repeating unit above is equivalent to a component (D) comprising a repeating unit of formula (D-1), wherein RA is hydrogen or methyl, R51 and R52 are hydrogen or a straight, branched or cyclic C1-10 alkyl or fluoroalkyl groups, R53 is a single bond, and R54 is a hydrogen atom.
Therefore, the resist composition of Hatakeyama modified by Fujiwara is equivalent to the resist composition in claim 1.
With regard to claims 2 and 4-6, PAG-1 of Hataleyama et al. is a photoacid generator (B) of formula (B-1) wherein W1 is a cyclic divalent hydrocarbon containing a lactone ring structure having 7 carbon atoms and W2 is a polycyclic monovalent hydrocarbon group with 10 carbon atoms and not containing a heteroatom.
With regard to claim 3, PAG-1 of Hataleyama et al. is a photoacid generator (B) of formula (B-1) wherein W1 is represented by the formula: 
    PNG
    media_image7.png
    90
    87
    media_image7.png
    Greyscale
.
With regard to claims 7-12, PAG-1 of Hataleyama et al. is a photoacid generator (B) of formula (B-1) wherein Rf is represented by the formula (Rf-1).
With regard to claims 16 and 22, Hatakeyama et al. teach a process comprising the steps of:
-coating the resist composition onto a substrate and pre-baking to form a resist film;
-exposing the resist film to EUV through a mask; and
-developing with a TMAH aqueous solution (par.0126).
EUV is high-energy radiation with a wavelength of 3-15 nm (par.0101).
With regard to claim 17, Hatakeyama et al. teach that the exposure may be done with an excimer laser and the exposure dose is preferably 1-200 mJ/cm2(par.0101), but does not specifically teach ArF or KrF excimer laser.
However, Fujiwara et al. teach that a resist film may be exposed to ArF or KrF excimer laser, in an exposure dose of 1-200 mJ/cm2 (par.0184).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use ArF or KrF excimer laser for the exposure of the resist film of Hatakeyama modified by Fujiwara.
With regard to claims 18 and 19, Hatakeyama et al. fail to teach that the exposure may be done by immersion exposure.
However, Fujiwara et al. teach that the resist film may be exposed by conventional lithography or immersion lithography, wherein a liquid having a refractive index of at least 1.0 is placed between the projection lens and the resist film (par.0184).
Additionally, it is well-known in the art that immersion lithography makes it possible to form an excellent resist pattern having high resolution and depth of focus, with a low cost, as evidenced in par.0009 of Yun et al. (US 2011/0123925).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed in the art before the filing date of the claimed invention to perform the exposure of the resist of Hatakeyama modified by Fujiwara by immersion lithography, wherein a liquid having a refractive index of at least 1.0 is placed between the projection lens and the resist film, in order to form an excellent resist pattern having high resolution and depth of focus, with a low cost.
With regard to claims 20 and 21, Fujiwara et al. teach a protective film insoluble in water is formed on the resist film used in immersion lithography using water as the immersion liquid (par.0184).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the rejection of claims 1-12, 14, and 16-23 under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2018/0088464) is withdrawn following the applicant’s amendment to claim 1 and the cancelation of claim 23.
However, new grounds of rejection for claims 1-12 and 16-22 are presented in paragraphs 5 and 6 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722